Title: To John Adams from Timothy Pickering, 5 November 1798
From: Pickering, Timothy
To: Adams, John


(private)
SirTrenton Nov. 5th. 1798.

I have been honoured with your letter of the 26th ult. inclosing Mr. Gerry’s of the 20th.—I am sorry that I cannot comply with your proposition “to have it inserted in a public print:” for I must then subjoin such remarks as will expose his quibbles and further wound his feelings: I shall go further, and display, not his pusilanimity, weakness and meanness alone,—but his duplicity and treachery. You will start at the two last words: I verily believe they are correctly applied; and that the testimonies of General Pinckney and General Marshall (whose veracity will not be questioned) will support the imputation. I verily believe, sir, that his conduct would warrant his impeachment: and if he should not be impeached, not his innocence, but political expediency alone, may prevent it.—If Mr. Gerry should insist on the publication of his letter—let him publish it himself. I shall then take such notice of it as Truth and the Honor of my Country require.
I am most respectfully, sir, your / obedient servant,

Timothy Pickering